UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-22419 CARDIMA, INC. (Exact name of registrant as specified in its charter) Delaware 94-3177883 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 47266 Benicia Street, Fremont, CA94538-7330 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510) 354-0300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated Filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. Yes  No x There were 14,397,903 shares (post-split) of the registrant's common stock, par value $0.001, issued and outstanding as of May 13, 2010. 1 CARDIMA, INC. TABLE OF CONTENTS PART I.Financial Information Description Page Item 1. Financial Statements (unaudited) 3 Condensed Balance Sheets as of March 31, 2010 and December 31, 2009 3 Condensed Statements of Operations for the Three Months ended March 31, 2010 and 2009 4 Condensed Statements of Cash Flows for the Three Months ended March 31, 2010 and 2009 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II.Other Information Description Page Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Reserved 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 24 2 PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements CARDIMA, INC. CONDENSED BALANCE SHEETS (In thousands, except share amounts) ASSETS March 31, December 31, 2009 Current assets: (Unaudited) Cash and cash equivalents $ $ Short term investment Accounts receivable, net of allowances for doubtful accounts of $200 and $183, as of March 31, 2010 and December 31, 2009, respectively Inventories Prepaid expenses Other current assets 11 19 Total current assets Property and equipment, net of accumulated depreciation of $3,253 and $3,173 as of March 31, 2010 and December 31, 2009, respectively Other assets 61 61 TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Loans payable 15 15 Capital leases - current portion 28 27 Total current liabilities Deferred rent 38 37 Loans payable - net of current portion 22 26 Capital leases - net of current portion 11 18 TOTAL LIABILITIES Shareholders' Equity: Preferred stock – Series A Participating Preferred Stock of the Stockholder Rights Plan, $0.001 par value, 750,000 shares authorized, none issued - - Preferred stock, $0.001 par value, liquidation preference of $0.10, 10,000,000 shares authorized, 5,000,000 issued and outstanding Common stock, $0.001 par value, 300,000,000 shares authorized, 14,397,103 (post-split) and 14,395,103 (post-split) shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively 14 14 Additional paid-in-capital 212, 613 Accumulated deficit ) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to these condensed financial statements 3 CARDIMA, INC. CONDENSED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) For The Three Months Ended March 31, Net sales $ $ Cost of goods sold Gross margin deficiency ) ) Operating expenses: Research and development Selling, marketing, and general and administrative Total operating expenses Operating loss ) ) Other income/(expense): Interest income / (expense), net 6 ) Other income / (expense) ) 1 Total other expenses (8 ) ) Loss before income taxes ) ) Income taxes 1 1 Net loss $ ) $ ) Basic and diluted net loss per share (post-split) $ ) $ ) Shares used in computing basic and diluted net loss per share (post-split) See accompanying notes to these condensed financial statements 4 CARDIMA, INC. CONDENSED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities provided by operations: Depreciation and amortization 79 Non-cash stock-based compensation Excess and obsolete inventory 70 Allowance for doubtful accounts 17 2 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories (4 ) ) Prepaid and other assets ) Accounts payable, accrued compensation and other liabilities Accrued interest and fees - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of short-term investment - ) Maturity of short-term investment - Purchase of property and equipment ) ) Net cash provided by/(used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Principal payments under capital leases and credit facility (7
